Per Curiam.

Respondent was admitted to the Bar in the Second Department on June 22, 1960.
On February 27, 1976, respondent, pursuant to his plea of *2guilty, was convicted of the crime of grand larceny in the second degree, in accordance with an information filed in the Supreme Court of the State of New York, County of New York. He was thereafter sentenced to an indeterminate term of imprisonment for a maximum of three years.
Section 155.35 of the New York State Penal Law defines the crime of larceny in the second degree as a class D felony.
Petitioner Association of the Bar of the City of New York by this petition seeks to have respondent’s name stricken from the roll of attorneys. Such action is mandatory (Judiciary Law, § 90, subd 4).
The petition is granted and respondent’s name is stricken from the roll of attorneys.
Markewich, J. P., Kupferman, Lupiano, Birns and Lane, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.